     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 1 of 28 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Janet Spencer and Sara Popenhagen,               )
                                                 )
                     Plaintiffs,                 )      JURY TRIAL DEMANDED
                                                 )
              v.                                 )
                                                 )
Kevin Austin, Gerald McGillian and               )
The University of Chicago,                       )
                                                 )
                     Defendants.                 )

                                      COMPLAINT

       Plaintiffs Janet Spencer and Sara Popenhagen complain about defendants Kevin

Austin, Gerald McGillian and the University of Chicago as follows:

       1.     Since 2014, the University of Chicago’s Facilities Services Department,

which is charged with maintaining campus grounds and buildings, has transformed

itself into an organization that hires and promotes almost exclusively white, Christian

men. Women, non-Christians and employees of color are harassed, paid less, passed

over for promotion or fired.

       2.     The University of Chicago is well aware that the good ol’ boys club exists

in Facilities Services. Since 2014, UChicago has been served with more than six internal

complaints of race, gender and/or religious discrimination in Facilities Services as well

as multiple EEOC charges and a federal lawsuit. It has chosen to do nothing about it. In

fact, UChicago has supported the transformation of Facilities Services into a white,

Christian, male stronghold.




                                             1
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 2 of 28 PageID #:1




       3.     The University of Chicago actively retaliates against anyone who

complains about the overt favoritism given to men generally, and in particular to white,

Christian men in Facilities Services. For example, when Sara Popenhagen filed an

internal complaint of gender discrimination, UChicago stripped her of a promised

promotion and pay raise. UChicago also revoked its promise to send her to the

Executive Program for Emerging Leaders at the prestigious University of Chicago

Booth School of Business and instead gave that career-enhancing opportunity to a

newly hired white male named Brian Cowperthwaite. UChicago offered him the

opportunity at Chicago Booth within months of his hire, while he was still under new-

hire probation; Ms. Popenhagen had been asking for the opportunity to attend for a

period of years.

       4.     By 2016, UChicago had received multiple reports that white men within

Facilities Services were harassing and discriminating against women and persons of

color, as well as of widespread anti-Semitism within one of its plants. Rather than

making a commitment to inclusion and fairness, however, UChicago doubled down by

hiring Jim McConnell to run Facilities Services. McConnell is a white, Christian male

who does not respect or value the contributions of women or minorities.

       5.     Under McConnell, men are routinely promoted and given pay raises and

bonuses while women are left to languish or leave. McConnell promotes men even

when they are plainly unqualified, including Kevin Austin (no college degree, named as

a harasser by women in internal complaints, EEOC charges and a federal lawsuit; Tom

Deal (no bachelor’s degree or license, which were preferred credentials in the job listing,

yet he was promoted over two more qualified and experienced female colleagues);
                                            2
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 3 of 28 PageID #:1




Adam Lucido (no college degree); and Nicholas Neu (promoted despite his direct

supervisor’s recommendation he be fired for incompetence and insubordination).

      6.     McConnell has also given men other career-enhancing opportunities that

he has not extended to women. McConnell has given a number of white men in

Facilities Services the opportunity to attend the Chicago Booth Executive Program for

Emerging Leaders despite their short tenure at UChicago, including Brian

Cowperthwaite, Adam D’Ambrosio, Arthur Del Muro and Kevin Taylor, while denying

the opportunity to Ms. Popenhagen, who had requested a place in that program for

years. Recently McConnell created a new director position for white male Mark

Karaskiewicz, an external hire, to justify his salary demands.

      7.     McConnell also has done nothing to stop the men in one of the utility

plant within Facilities Services from spewing anti-Semitic epithets so virulent that a

former employee was forced to be closeted about his Judaism for years for fear of

workplace harassment and potentially physical harm. UChicago was alerted to the

problem but did nothing about it. In fact, McConnell promoted one of the harassers, a

foreman at the plant named Adam Lucido, to a manager position within Facilities

Services. In addition, as noted above, Lucido was (and remains) entirely unqualified for

the manager position, lacking even a college degree.

      8.     Earlier this year McConnell invited an anti-gay speaker to address the

Facilities Services Department as part of a required all-staff meeting, supposedly to

inspire them. Ms. Popenhagen objected and was told that while she did not have to

attend it was disrespectful to McConnell and the entire Facilities Services senior

leadership team even to ask to be excused. Ms. Popenhagen was also chided for
                                            3
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 4 of 28 PageID #:1




complaining to human resources about it. Ms. Popenhagen was told that Facilities

Services employees were not permitted to make complaints to human resources and

were instead required to “follow the chain of command” and raise any complaints only

with their direct supervisor.

       9.     In short, Facilities Services favors men, and in particular, white Christian

men, and discriminates against women, persons of color, and non-Christians. Described

below is how UChicago’s policy or practice of discrimination impacted Sara

Popenhagen and Janet Spencer and the steps UChicago took to silence and punish them

when they complained about it.

                                JURISDICTION AND VENUE

       10.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action arises under the laws of the United States.

       11.    This Court has supplemental jurisdiction over plaintiffs’ state law claims

pursuant to 28 U.S.C. § 1367(a) because plaintiffs’ state law claims form part of the same

claim or controversy as plaintiffs’ federal law claims.

       12.    Venue in this district is proper under 28 U.S.C. § 1391(b) and (c) because

the unlawful employment practices occurred in this district.

                                           PARTIES

       13.    Defendant University of Chicago is a private research and teaching

university located in Chicago, Illinois.

       14.    Defendant Kevin Austin is a current employee of the University of

Chicago.



                                              4
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 5 of 28 PageID #:1




       15.    Defendant Gerald McGillian is a former employee of the University of

Chicago.

       16.    The University of Chicago has employed plaintiff Sara Popenhagen in its

Facilities Services Department since 2014. Ms. Popenhagen is an employee for purposes

of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991

(“Title VII”) 42 U.S.C. § 2000e et seq. and the Illinois Human Rights Act (“IHRA”), 775

Ill. Comp. Stat. 5/1-101 et seq.

       17.    The University of Chicago formerly employed plaintiff Janet Spencer in its

Facilities Services Department. Ms. Spencer is an employee for purposes of the Illinois

Equal Pay Act, 820 Ill. Comp. Stat. 112/1 et seq., Title VII and the IHRA.

                                          FACTS

       18.    UChicago’s Facilities Services Department is responsible for the buildings

and grounds on its Hyde Park campus.

       19.    Facilities Services is divided into four divisions, one of which is the

Operations Division.

                                     I. Janet Spencer

       20.    In October 2013, UChicago hired Janet Spencer to serve as its Maintenance

Program Manager, reporting to the Assistant Vice President of Operations in Facilities

Services.

       21.    By January 2014, Ms. Spencer, a white female, was one of six direct reports

to the AVP of Operations. The other five direct reports consisted of two white men

(Kevin Austin and Ted Davis), two black women (Olandreia Walton and Valerie

RiChard), and an Indian man (Sumit Ray). The organization chart looked like this:
                                             5
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 6 of 28 PageID #:1




                            UChicago Facilities Services – Operations
                                               Associate Vice
                                                 President


                                                          Exec. Director
                   Exec. Director     Asst VP of                             Asst VP of Campus
                                                           Finance and
                  Capital Projects    Operations                                  Planning
                                                         Business Services



                                           Kevin Austin - WM




                                             Ted Davis - WM




                                          Olandreia Walton - BF




                                           Valerie RiChard - BF




                                           Janet Spencer - WF




                                             Sumit Ray - IM




       22.      The Operations Division met regularly and worked in the same general

office space.

       23.      Ms. Spencer noticed right away that Kevin Austin (white male) was going

out of his way to harass Olandreia Walton (black female). Ms. Walton had joined

Facilities Services around the same time that Ms. Spencer did.

       24.      Austin ignored or spoke over Walton at meetings, used a derisive tone

when speaking to or about her, and even engaged in childish behavior obviously aimed

at ostracizing and undermining her, like turning his back to her in meetings or refusing
                                                   6
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 7 of 28 PageID #:1




to speak to her in the workplace.

       25.    Austin engaged in the same abusive, harassing behavior toward Valerie

RiChard, the other black female with a leadership role within the Operations Division.

       26.    Austin’s behavior was extreme and it was also very public. Ms. Spencer

noticed it right away because he made no effort to hide it. Austin harassed the two

black women in the group, Walton and RiChard, right in front of their shared boss, a

white man named Joel Schriever, who did nothing to address or stop it.

       27.    In contrast, Austin was friendly toward Ms. Spencer when she first joined

UChicago, and was even a bit too friendly. On several occasions he asked her to

socialize outside the workplace, such as to grab drinks or dinner. She felt he was

pressuring her and she always politely declined.

         A.     Kevin Austin harasses Ms. Spencer and interferes with her job

       28.    In or around June 2014, UChicago fired Valerie RiChard.

       29.    In July 2014, UChicago fired Olandreia Walton.

       30.    In August 2014, Shriever departed UChicago. While the UChicago

searched for a replacement AVP for the Facilities Services’ Operations Division, his

supervisory responsibilities were split between Kevin Austin and Sumit Ray. UChicago

assigned Ms. Spencer to report to Sumit Ray.

       31.    Shortly after she began reporting to Ray, Austin visited Ms. Spencer’s

cubicle to propose that she report directly to him instead of to Ray. Austin said that if

she agreed he would make the necessary arrangements to make it happen. Ms. Spencer

politely declined.



                                             7
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 8 of 28 PageID #:1




      32.    Jilted yet again, Austin began harassing Ms. Spencer in exactly the same

way he had previously harassed Olandreia Walton and Valerie RiChard. For example,

he stopped speaking to her, he interrupted and spoke over her at meetings, he

disparaged her around the office and he undermined her to her subordinates.

      33.    In addition, Austin’s subordinates began treating Ms. Spencer differently.

They mostly stopped associating with her. When they did talk to her, if Austin walked

into the room they would immediately stop.

      34.    Austin did not treat white males in the same way. He did not require they

defer to him in order to treat them with professionalism and respect in the workplace.

He did not undermine them to their shared superiors or to their subordinates. He

expected and required this submissive behavior only from female employees.

      35.    Despite Austin’s harassment, Spencer thrived during the period she

reported to Ray. She received a 4% salary increase and a promotion to Assistant

Director.

      B.     Gerry McGillian joins Austin in discriminating against,
             harassing and interfering with Ms. Spencer’s job

      36.    In December 2014, UChicago hired a new AVP to run its Operations

Division within Facilities Services: a white, Christian male named Gerry McGillian.

Accordingly, Austin and Ray were relieved of their interim management

responsibilities and they, like Ms. Spencer, began reporting directly to AVP McGillian.

      37.    Six months later, in June 2015, AVP McGillian completed his first

performance review for Ms. Spencer. He rated her job performance a 4 out of 5 with low

ratings in the area of communication.

                                           8
       Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 9 of 28 PageID #:1




        38.   McGillian explained that he rated her poorly in communication skills

because of the issues between her and Austin. Ms. Spencer responded that it was Austin

who refused to speak to her, and she had tried to talk to him about it but he refused to

meet with her. She asked McGillian to mediate. McGillian chuckled and said he would

not.

        39.   McGillian authorized only a 2.5% salary increase for Ms. Spencer. In

contrast, her previous supervisor, Sumit Ray, had given her a 4% salary increase.

        40.   Throughout 2015, Austin continued to act abusively toward Ms. Spencer

and to undermine her professionally, and encouraged other white males to engage in

the same kind of conduct. McGillian observed this behavior and did nothing to stop it,

thus condoning Austin’s harassment.

        41.   Indeed, McGillian was very friendly with Austin. And at some point, he

began harassing Ms. Spencer himself. McGillian spoke rudely to Ms. Spencer in

meetings and in front of peers and subordinates. He dismissed her ideas, spoke in a

tone that suggested he did not respect her as a professional and generally made it clear

through his tone and actions that he did not like or respect her. He did not treat his

male direct reports this way.

        42.   In February 2016, Ms. Spencer sent a letter to AVP McGillian objecting to

the hostile environment. McGillian did not respond, nor did he forward Ms. Spencer’s

letter to his boss or to Human Resources.




                                             9
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 10 of 28 PageID #:1




       C.     Jim McConnell and McGillian retaliate against Spencer when she
              complains about the harassment and disparate treatment

       43.    In October 2016, UChicago hired a white, Christian male named Jim

McConnell to head Facilities Services. Thus, McConnell became McGillian’s new boss.

       44.    Two days into the job, McConnell met with Ms. Spencer and told her that

he heard she and McGillian did not get along and she needed to “figure it out” because

McGillian was “not going anywhere.” McConnell further informed Ms. Spencer that she

was not permitted to discuss anything with him directly and that any complaints she

had must go through McGillian.

       45.    With McConnell heading up Facilities Services, Austin and McGillian

intensified their harassment and professional undermining of Ms. Spencer. If she was

the first to arrive at a meeting, Austin and McGillian would sit far from her and turn

their backs to her. They would not even acknowledge her presence.

       46.    When Ms. Spencer attempted to report on one of her areas of

responsibility, McGillian often ignored her or told her to be quiet. McGillian instead

would ask male staff members to report on her projects. McGillian also would interrupt

Ms. Spencer when she was speaking to ask male staff members whether they agreed or

to corroborate whether she was being truthful.

       47.    McGillian permitted Austin to engage in this same harassing and

undermining conduct. Austin would comment on Ms. Spencer’s projects, cut her off,

and spoke to Ms. Spencer’s subordinates about projects under her supervision rather

than to her. Austin also lobbied to cut Ms. Spencer’s staff.




                                            10
    Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 11 of 28 PageID #:1




      48.    And UChicago ultimately did cut Ms. Spencer’s staff, and drastically. Her

Maintenance Program Services group was fully staffed at five employees when she

reported to Sumit Ray. It had zero employees when she left three years later, under

McGillian and McConnell.

      49.    As her staff dwindled, McGillian warned Ms. Spencer that she still needed

to meet her deliverables. Ms. Spencer was thus required to do extra work, for which she

was never compensated.

      50.    McGillian and McConnell also cut Ms. Spencer’s pay relative to her male

colleagues. Her annual raise when she reported to Sumit Ray was 4%. When she

reported to McGillian it went from 2.5% to 2% to 1%.

      51.    McGillian and McConnell further increased Ms. Spencer’s workload

without any additional pay, promotion, or staffing. In addition to refusing to replace

departing staff from her teams, in July 2016, UChicago transferred the Inventory

Control Department from Austin to her.

      52.    McGillian and McConnell forced her to run that group with a pittance of

the staff they had provided Austin. The Inventory and Material Control group was fully

staffed at six employees in July 2016, when it was transferred from Austin to Ms.

Spencer. Within eighteen months, only one employee was left.

      53.    While they piled the work on Ms. Spencer, McGillian and McConnell

refused to support her as a manager. For example, when she was assigned the added

responsibility of Inventory Control, she quickly noticed problems with an employee

named Nicholas Neu. Specifically, she noticed that he lacked the qualifications and

aptitude for the job. Moreover, when she attempted to counsel and coach him, he was
                                           11
    Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 12 of 28 PageID #:1




disrespectful and insubordinate.

      54.    Neu is a white male who was personal friends with Kevin Austin.

      55.    Ms. Spencer met with Adrian Velez of Facilities Services Human

Resources about the issues she was encountering with Neu. He refused to support her.

      56.    Human Resources at UChicago is not independent. Velez reports not to

some central Human Resources authority but instead to the Facilities Services senior

leadership team and ultimately to Jim McConnell. This is one of many reasons,

described in more detail in Section IV below, why UChicago has failed to establish and

implement an effective EEO program.

      57.    Lacking support from Facilities Services Human Resources, Ms. Spencer

documented examples of Neu’s inferior work, the coaching meetings she held with him,

the projects he failed to deliver, examples of his insubordination and other issues

related to his job performance and conduct.

      58.    Ms. Spencer presented these documents to McGillian, who responded by

throwing the papers across the table at her and telling her he never wanted to see

documentation like that again.

      59.    Ms. Spencer reported McGillian’s conduct to HR representative Velez but

UChicago did not take any action to correct, discipline, or otherwise address

McGillian’s conduct.

      60.    Ms. Spencer subsequently recommended to McGillian that Neu be fired.

McGillian refused and instead ordered Ms. Spencer to falsify Neu’s performance review

by removing some of her honest evaluations of his work performance.



                                            12
    Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 13 of 28 PageID #:1




      61.       McGillian and McConnell later promoted Neu and gave him a substantial

pay increase.

      62.       In early 2017, McGillian and McConnell gave pay raises and promotions

to several men within Operations, including but not limited to Kevin Austin, Nicholas

Neu, Barry O’Quinn, Camilo Garza and Andy Cobb.

      63.       In September 2017, McGillian attempted to bar Ms. Spencer from

operating an outside business in her spare time, a project she had undertaken with a

colleague. He was unsuccessful in this, however, as UChicago has a policy of permitting

outside employment and, in fact, her male colleague had already been granted the

permission.

      64.       Ms. Spencer, fed up with the constant disparate treatment, complained to

Catherine Harling in Employee in Labor Relations that she was being harassed by, in

her words, the “Good Ol’ Boys” who dominated Facilities Services. Harling responded

by asking Ms. Spencer: “Why don’t you leave?”

      65.       On October 9, 2017, Ms. Spencer again notified UChicago of the

harassment and hostile environment within Facilities Services. She directed this

complaint to Facilities Services HR representative Velez. He did nothing to fix the

problem.

      66.       Later in October, while Ms. Spencer was on vacation, McGillian promoted

a white male from plant foreman in the central utility plant to a manager position

within her group. This white male, Adam Lucido, had no college degree.




                                            13
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 14 of 28 PageID #:1




       67.     Moreover, Lucido had a history of engaging in anti-Semitic conduct

within Facilities Services. This had been previously reported to the University of

Chicago, which did nothing about it.

       68.     McGillian subsequently informed Ms. Spencer that she would not be

directly supervising Lucido because she “was not qualified to supervise someone in

that position.” In fact, it was a position that Ms. Spencer previously held within

Facilities Services.

       69.     On October 26, 2017, Ms. Spencer sought a reduced work schedule in

order to spend more time on her new business. UChicago had already granted this

permission to her white male colleague, Galen Winchip.

       70.     UChicago refused to permit Ms. Spencer to work a reduced work week.

       71.     On November 8, 2017, UChicago yet again received notice that Ms.

Spencer was being discriminated against and harassed. This time Ms. Spencer directed

that notice to Bridget Collier, Associate Provost and Director in the Office for Equal

Opportunity Programs.

       72.     On November 30, 2017, UChicago constructively discharged Ms. Spencer,

who recognized the futility of continuing to remain in her job when UChicago had

repeatedly been apprised of the discrimination and harassment yet had chosen to do

nothing about it.

       73.     Moreover, UChicago was not giving Ms. Spencer the pay, job title or

bonuses it was giving her male colleagues.

       74.     By the time Ms. Spencer left UChicago in November 2017, McGillian and

McConnell had succeeded in changing the leadership of the Operations Department
                                             14
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 15 of 28 PageID #:1




from the diverse group of six that existed in 2014 (two white males, two black females,

one Indian male and one white female) to a homogenous group of white males.

       75.    UChicago also chose a white male, Brian Cowperthwaite, to replace Ms.

Spencer. UChicago gave Cowperthwaite a more prestigious job title and paid him more

money to do the same job, which required equal skill, effort and responsibility and

under similar working conditions.

                                   II. Sara Popenhagen

       76.    In December 2014, the same month UChicago hired McGillian to run the

Operations Division within Facilities Services, it hired Sara Popenhagen into the

position of Sustainability Specialist.

       77.    Ms. Popenhagen, who holds a Bachelor of Civil Engineering and a Master

of Architectural Engineering, had applied for the more senior position of Director of

Sustainability but UChicago refused to hire her for that position. UChicago instead

awarded that position to a white male named Mike Stopka.

       78.    Approximately one and one-half years later, in June 2016, UChicago

terminated Stopka’s employment. It transferred most of his job responsibilities to Ms.

Popenhagen.

       79.    However, UChicago refused to give her the director title it gave Stopka or

compensate Ms. Popenhagen for the additional, director level work it was requiring

that she perform in addition to her work as a Sustainability Specialist.

       80.    UChicago also transferred additional responsibilities to Ms. Popenhagen

when another male colleague, Alfredo Izguerra, was transferred to a new role.



                                            15
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 16 of 28 PageID #:1




       81.     Ms. Popenhagen’s direct supervisor during this time period was Sumit

Ray, who in turn reported to McGillian.

       82.     Over the next year-plus, Ms. Popenhagen asked Ray about getting

UChicago to give her the pay and promotion commensurate with her job

responsibilities.

       83.     Ray advocated for Ms. Popenhagen to get a promotion and pay raise.

However, AVP McGillian would not permit it.

       84.     In May 2017, Ms. Popenhagen complained to the Facilities Services

Human Resources representative, Adrian Velez, who responded something to the effect

of: “it’s nice that you are a woman in STEM [science, technology, engineering and math]

but we don’t have to pay you as such.” Velez further commented that even though she

had an engineering degree, her predecessor did not, and UChicago was only obliged to

pay her as much as her predecessor.

       85.     During this same period Ms. Popenhagen was having to advocate for

admittance to the Chicago Booth Executive Program for Emerging Leaders. It was an

opportunity she had pursued since 2014, when she joined UChicago.

       86.     Facilities Services historically sent two employees to this prestigious and

career-enhancing program each year. The four divisions within Facilities Services – of

which Operations was one – took turns sending employees.

       87.     During the time Sumit Ray supervised Ms. Popenhagen, she reiterated her

desire to attend the Chicago Booth’s Emerging Leaders program. Ray, in turn,

communicated this to his boss, AVP McGillian, who ran the Operations Division within

Facilities Services.
                                             16
    Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 17 of 28 PageID #:1




      88.    In 2017, Facilities Services chose not to give the opportunity to Ms.

Popenhagen. Ray and McGillian promised Ms. Popenhagen, however, that she would

get the opportunity in 2018, when it was the Operations Department’s turn to choose an

employee to attend.

      89.    In early 2018 it was announced that Ray was leaving UChicago effective

March 1, 2018 and Ms. Popenhagen began reporting directly to AVP McGillian.

      90.    During a January 11, 2018 meeting, both Ms. Popenhagen and Freddy

Izguerra told McGillian they believed they were entitled to promotions and more pay

due to their job responsibilities. McGillian responded that he wanted to meet separately

with each of them.

      91.    McGillian met with Izguerra and less than two months later, on March 1,

2018, Izguerra received a promotion and a pay raise.

      92.    McGillian also met with Ms. Popenhagen, who explained she deserved the

title of Director due to the fact that she was doing the work that Mike Stopka had done

when he held that job title. McGillian told her he would not give her a title higher than

manager. He stated something to the effect of: manager is a good title for someone like

you who is 10 years out of college anyway. Ms. Popenhagen told him she was 20 years

out of college. McGillian tried to make a joke out of how young she looked but refused

to budge on the title. McGillian further told Ms. Popenhagen that if he gave her a title

higher than manager some of “the guys” with a manager title would be upset because

they had more seniority at UChicago.

      93.    Also in early 2018, Popenhagen reminded McGillian that she wanted to

attend Chicago Booth’s Emerging Leaders program for 2018. McGillian reiterated the
                                            17
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 18 of 28 PageID #:1




promise that she would be the Operations Division’s choice to attend, further stating

she would be a great fit and it was practically free.

        94.     McGillian later reiterated this promise about the Chicago Booth

opportunity to Ms. Popenhagen yet again.

        95.     On March 19, 2018, McGillian informed Ms. Popenhagen that he had

made a final decision and she would only get the job title of manager. He explained,

again, that he was concerned with how “the guys” would react to her receiving any

higher title.

        96.     During this March 19, 2018 meeting, McGillian handed Ms. Popenhagen a

letter informing her that the job title change and pay increase would be effective April 1,

2018.

        97.     On March 26, 2018, Ms. Popenhagen met with McGillian to review her

redlines to a job description he had prepared for her. McGillian’s original draft

misrepresented the work she actually did. McGillian told Ms. Popenhagen he would

not make the job description accurate. He also told her he would not make her

promotion retroactive to January 29, 2018, the date on the job description, because it

would not be well received by “the guys” on the team.

        98.     One week later, on April 2, 2018, Ms. Popenhagen notified UChicago that

she was being discriminated against based on her gender.

        99.     Upon receiving Ms. Popenhagen’s complaint of discrimination, UChicago

refused to give her the promised promotion and pay raise.

        100.    In addition, McGillian denied Ms. Popenhagen the opportunity to attend

the Chicago Booth Executive Program for Emerging Leaders. Instead, McGillian gave
                                             18
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 19 of 28 PageID #:1




that career-enhancing opportunity to Brian Cowperthwaite, a white male in Operations

who had been hired only months earlier and was still under probation.

       101.   Ms. Popenhagen alerted UChicago that McGillian was retaliating against

her by refusing to give her the promised promotion and pay raise and by refusing her

the opportunity to attend the Chicago Booth program.

       102.   UChicago refused to take any steps to prevent the retaliation. Instead,

UChicago permitted McGillian to continue to act as its agent in retaliating against Ms.

Popenhagen.

       103.    It was not until three months later, on June 29, 2018, and within a few

hours of UChicago receiving a letter from Ms. Popenhagen’s lawyer threatening legal

action, that UChicago agreed to honor the previously promised promotion to manager

and pay increase.

       104.   However, UChicago never did promote Ms. Popenhagen. Instead, it

changed her business card title (public-facing-title) to manager. However, within

UChicago she stayed in the same pay band applicable to specialists. The pay “increase”

was actually thus not a pay increase for a promotion to manager at all, but rather a pay

adjustment to make her commensurate with what a specialist should have been making

all along.

       105.   In any event, the business card title change and modest pay adjustment,

which McGillian has admitted is geared toward someone ten years out of college, was

not commensurate with Ms. Popenhagen’s actual job responsibilities.

       106.   After UChicago completed its “investigation” of itself, it concluded it had

done nothing wrong.
                                            19
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 20 of 28 PageID #:1




       107.   To this day UChicago has refused to give Ms. Popenhagen the pay, job

title and bonuses it gives her male colleagues.

 III. UChicago’s Pattern or Practice Within Facilities Services of Favoring Men over
                 Women in the Terms and Conditions of Employment

       108.   There is a pattern or practice within Facilities Services of favoring men

over women in the terms and conditions of employment. This extends to pay,

promotions, job titles and other important, career-enhancing benefits such as getting the

opportunity to work a reduced work schedule or attend the Booth School’s Emerging

Leaders program.

       109.   While UChicago routinely underpays women in Facilities Services, it is

extremely generous when it comes to setting compensation for men.

       110.   For example, in 2019, UChicago created a position for a man named Linyu

Liu. He was a graduate student at the time that Facilities Services created a position that

would be ready and waiting for him upon his graduation.

       111.   UChicago made Liu’s starting salary $72,000, which is less than what

UChicago was paying Ms. Popenhagen (until she threatened legal action in July 2018)

and near the same as another woman in Facilities Services. These two women between

them had several years of seniority, over 20 years of work experience each, and multiple

degrees. Liu is a new graduate with minimal work experience and no seniority.

       112.   Moreover, as noted earlier, under the McConnell/McGilliam regime,

multiple men have received promotions and/or pay raises including but not limited to

Kevin Austin, Nicholas Neu, Barry O’Quinn, Adam Lucindo, Camilo Garza and Andy

Cobb. Some of these do not even hold a college degree.

                                            20
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 21 of 28 PageID #:1




       113.   Women, in turn, are left to languish at the same pay level for years with

only modest “merit” increases that are pre-determined and have nothing at all to do

with merit. These are often less than cost-of-living increases.

       114.   In addition, Facilities Services distributes annual bonuses in a way that

favors men over women.

       115.   Facilities Services continues to hand pick men, and usually white,

Christian men, for promotion or hire or creates entirely new jobs for them by

manipulating or entirely side-stepping the competitive promotion and hiring process.

Job descriptions are created for them, the posting rules are skirted and even H-1B visas

are manipulated. Liu is an example of all three manipulations: his job description was

written to exactly match his education and experience rather than what the department

needed; the job was posted for only seven days, the minimal number of days required

under federal law; and UChicago used the H-1B visa program to secure him a position,

something unheard of for a non-research staff position.

        IV. The University of Chicago does not have an effective EEO Program

       116.   Part of the reason that McConnell, and McGillian before him, has been

able to transform Facilities Services into an organization dominated by white men is

because UChicago does not have a functional, effective EEO program in place.

       117.   Despite having a paper policy that says it does not tolerate discrimination,

harassment or retaliation, in fact the University has done nothing to address the

numerous complaints of discrimination that have emanated from Facilities Services.

       118.   Since 2014, UChicago has received internally filed complaints of

discrimination and/or retaliation from at least six different current or former Facilities
                                            21
       Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 22 of 28 PageID #:1




Services employees.

        119.    UChicago has, in response to some of these complaints, conducted an

investigation into itself and concluded it did nothing wrong.

        120.    In response to other of these complaints UChicago has not even

investigated at all.

        121.    In those instances in which UChicago has investigated itself, the

investigations are shoddy and UChicago legal staff – whose job is to protect the

university from legal action, not to conduct a fair, independent investigation - are

permitted input.

        122.    UChicago has not only failed to properly investigate and take effective

action against perpetrators of discrimination and retaliation, it has rewarded these

perpetrators.

        123.    Thus, despite Kevin Austin being named as a harasser by at least two

former Facilities Services employees, UChicago has taken no disciplinary action against

him.

        124.    Indeed, UChicago has rewarded Austin for his abusive conduct toward

women and minorities by giving him regular pay increases and by promoting him.

        125.    UChicago similarly promoted Adam Lucindo after he was accused of

making anti-Semitic slurs in the workplace.

        126.    UChicago also instructs Facilities Services employees that they may only

make complaints to their direct supervisor, who in turn reports these complaints to Jim

McConnell.



                                             22
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 23 of 28 PageID #:1




          127.   McConnell, for his part, is a sexist. He has made remarks about how

women dress. He talks down to women. Pay and job titles within Facilities Services are

arbitrarily set and favor men. He promotes men who are not as qualified as their female

counterparts and in at least three instances who have no college degree.

          128.   Earlier this year the federal government undertook an investigation into

some of the employment practices within Facilities Services.

                                               COUNT I
                          Violation of Title VII – Gender Discrimination
                 (Brought by all plaintiffs against defendant University of Chicago)

          129.   Plaintiffs incorporate by reference the paragraphs above.

          130.   As described above, UChicago discriminated against Ms. Popenhagen and

Ms. Spencer based on their sex.

          131.   In addition, defendants subjected Ms. Spencer to a hostile work

environment by harassing her in the workplace in a way it did not harass male

employees. This harassment was pervasive and both objectively and subjectively

offensive.

          132.   UChicago acted with malice or with reckless indifference to plaintiff’s

rights.

                                         COUNT II
                            Violation of Title VII – Retaliation
          (Brought by all plaintiffs against defendant the University of Chicago)

          133.   Plaintiffs incorporate by reference the paragraphs above.

          134.   As described above, UChicago retaliated against plaintiffs.

          135.   UChicago acted with malice or with reckless indifference to plaintiff’s

rights.
                                              23
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 24 of 28 PageID #:1




                                                COUNT III
                  Violation of the Illinois Human Rights Act – Gender Discrimination
                 (Brought by all plaintiffs against defendant the University of Chicago)

          136.     Plaintiffs incorporate by reference the paragraphs above.

          137.     As described above, UChicago discriminated against Ms. Popenhagen and

Ms. Spencer based on their sex.



          138.     In addition, defendants subjected Ms. Spencer to a hostile work

environment by harassing her in the workplace in a way it did not harass male

employees. This harassment was pervasive and both objectively and subjectively

offensive.

          139.     UChicago acted with malice or with reckless indifference to plaintiff’s

rights.

                                         COUNT IV
                Violation of the Illinois Human Rights Act – Retaliation
          (Brought by all plaintiffs against defendant the University of Chicago)

          140.     Plaintiffs incorporate by reference the paragraphs above.

          141.     As described above, UChicago retaliated against plaintiffs.

          142.     UChicago acted with malice or with reckless indifference to plaintiff’s

rights.

                                          COUNT V
                            Violation of the Illinois Equal Pay Act
            (Brought by Janet Spencer against defendant the University of Chicago)

          143.     Plaintiffs incorporate by reference the paragraphs above.

          144.     UChicago has paid Ms. Spencer less than similarly situated male

employees performing equal work requiring equal skill, effort, and responsibility
                                                24
     Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 25 of 28 PageID #:1




performed under equal conditions.

       145.   As a result of this unequal pay, UChicago caused Ms. Spencer harm.

                                     COUNT VI
           Tortious Interference with Business Expectancy and Advantage
         (Brought by Ms. Spencer against defendants Austin and McGillian)

       146.   Plaintiffs incorporate by reference the paragraphs above.

       147.   Ms. Spencer had a reasonable expectancy of receiving business

advantages in the workplace, including but not limited to pay, title, managerial support

such as adequate staffing and the ability to work a reduced schedule. Austin and

McGillian knew this.

       148.   Austin interfered with this expectancy by, among other things,

disparaging Ms. Spencer to her superiors, undermining her in the workplace,

encouraging others within Facilities Service to treat her with disrespect and ostracize

her, lobbying against her interests. By such actions he induced the termination of these

expectancies. For example, Ms. Spencer lost pay, lost staff, was not given the title that

was later given to her male replacement, was required to do additional work without

pay and was not permitted to work on a reduced schedule.

       149.   Austin had no justification for his interference. It was not in the interests

of University of Chicago for him to act abusively toward Ms. Spencer. Instead, it was

for his own personal, petty purposes, which was to punish her for being a woman who

refused to defer to his attempts to control her.

       150.   McGillian interfered with Ms. Spencer’s expectancy by impressing upon

others at the University, such as McConnell and Human Resources, that she be given

low pay raises, work understaffed, never receive a promotion, be saddled with
                                             25
    Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 26 of 28 PageID #:1




additional work, and not be given a reduced work schedule.

      151.   McGillian’s interference was also not in the interests of UChicago. Instead

it was in his own petty interest to join with Austin in bullying and harassing Ms.

Spencer due to her gender and for sport.

      152.   Ms. Spencer was damaged by McGillian’s and Austin’s interference with

her business expectations.

                                    COUNT VII
                  Tortious Interference with Business Expectancy
             (Brought by Ms. Popenhagen against defendant McGillian)

      153.   Plaintiffs incorporate by reference the paragraphs above.

      154.   Ms. Popenhagen had a reasonable expectancy of receiving business

advantages in the workplace, including but not limited to pay, promotion, and

admittance into the Chicago Booth Executive Program for Emerging Leaders. McGillian

knew this.

      155.   McGillian interfered with Ms. Popenhagen’s expectancy by impressing

upon others at the University, such as McConnell, persons involved with the decision

related to the Chicago Booth program and Human Resources, that she not be paid

equitably, not be given a promotion, not be given the correct job title and not be

permitted into the Chicago Booth Executive Program for Emerging Leaders.

      156.   McGillian’s interference was not in the interests of UChicago. Instead it

was in his own petty interest in not treating women equitably and favoring men. It was

also in his own petty interest of retaliating against Ms. Popenhagen for reporting him to

Human Resources.



                                            26
       Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 27 of 28 PageID #:1




        157.   Ms. Popenhagen was damaged by McGillian’s interference with her

business expectations.

                                         JURY DEMAND

               Plaintiffs hereby demands a trial by jury.

        WHEREFORE, plaintiffs respectfully requests the following relief:

        a.   an order finding and declaring that UChicago violated Title VII, the
Illinois Human Rights Act and the Illinois Equal Pay Act;

       b.     an order finding and declaring that McGillian and Austin tortiously
interfered with Ms. Spencer’s business expectancies;

      c.   an order finding and declaring that McGillian tortiously interfered with
Ms. Popenhagen’s business expectancies;

        d.     a civil penalty for each of UChicago’s violations of the Illinois Equal Pay
Act;

       e.    appropriate damages to compensate plaintiffs for any and all lost wages
and other benefits and/or any other appropriate relief for which they are entitled by
virtue of UChicago’s law violations;

     f.     plaintiffs to be awarded backpay, front pay and/or lost future earnings to
compensate them for her losses;

      g.     plaintiffs be awarded compensatory damages in an appropriate amount as
allowed by law;

      h.     plaintiffs be awarded punitive damages in an appropriate amount and as
allowed by law;

        i.     plaintiffs be awarded pre-judgment interest on the above damages;

      j.    plaintiffs be awarded an amount to compensate them for the tax
consequences of a lump sum award of damages;

        k.     plaintiffs otherwise be awarded make-whole damages;

       l.    plaintiff be awarded their costs and reasonable attorney’s fees, including
expert witness fees; and

                                             27
    Case: 1:19-cv-07404 Document #: 1 Filed: 11/08/19 Page 28 of 28 PageID #:1




      m.     such other relief as is just and proper.

      A TRIAL BY JURY IS DEMANDED.

                                                 Respectfully submitted,

                                                 JANET SPENCER and
                                                 SARA POPENHAGEN

                                                 /s/Johanna J. Raimond
                                                 By their Attorney

Johanna J. Raimond
Law Offices of Johanna J. Raimond Ltd.
431 S. Dearborn, Ste. 1002
Chicago, Illinois 60605
Telephone: (312) 235-6959
Fax: (312) 469-8302
jraimond@raimondlaw.com




                                            28
